NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT



BRIGHT HOUSE NETWORKS, LLC;           )
NATIONAL UNION FIRE INSURANCE         )
COMPANY OF PITTSBURGH, P.A.;          )
and ST. PAUL FIRE & MARINE            )
INSURANCE COMPANY,                    )
                                      )
             Appellants,              )
                                      )
v.                                    )    Case No. 2D17-273
                                      )
JUDY JUANELL HARLOW,                  )
                                      )
             Appellee.                )
                                      )

Opinion filed February 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Claudia R.
Isom, Judge.

Mark Hicks and Cindy L. Ebenfeld
of Hicks, Porter, Ebenfeld & Stein,
P.A., of Miami and Hollywood, for
Appellants.

Raymond N. Seaford of Law Office of
Raymond N. Seaford, P.A., Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


LaROSE, C.J., and KHOUZAM and ROTHSTEIN-YOUAKIM, JJ., Concur.